Citation Nr: 0723622	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  98-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post 
concussion headaches, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for depression, 
secondary to the veteran's service-connected post concussion 
headaches. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran had active military service from March 1988 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  This appeal was remanded in August 2003 and August 
2004 by the Board.      

The original appeal also included the veteran's service 
connection claim for hypertension.  The veteran testified 
about that claim, but no other issue, at a 1999 hearing 
before the RO.  In an October 2006 rating decision, the RO 
granted service connection for hypertension.  As such, this 
issue is no longer on appeal. 

The issue of entitlement to service connection for 
depression, secondary to the veteran's service-connected post 
concussion headaches, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran has 
chronic headaches, diagnosed as migrainous in nature, and 
some of the veteran's headaches are manifested by 
characteristic prostrating attacks; the objective evidence 
establishes that the veteran had characteristic prostrating 
attacks averaging no more than one in two months prior to 
January 9, 2005.  

2.  The evidence establishes that prostrating attacks since 
January 2005 are not so frequent and prolonged as to be 
productive of severe economic inadaptability.
3.  The preponderance of the medical evidence establishes 
that the veteran does not meet the diagnostic criteria for 
assignment of a current diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  For the period prior to January 9, 2005, the criteria for 
a disability evaluation in excess of 10 percent for post-
concussive headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 
8045, 8100 (2006).

2.  Beginning January 9, 2005, the criteria for a disability 
evaluation of 30 percent, but no more, for post-concussive 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 
(2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2004 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, numerous VA medical records, 
testimony, and statements from the veteran in support of his 
claims.  VA examinations were performed in January 2006.  

The Board finds that VA has satisfied its duty to notify and 
to assist.  The veteran has been afforded numerous 
opportunities over the pendency of this claim, which was 
submitted more than 9 years ago, to identify any additional 
evidence that the veteran believes would be relevant to his 
claim.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.   Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the increased rating claim, the RO will address any 
effective dates to be assigned.  For the above reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's post concussion headaches are currently rated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  DC 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  Id.  As such, a 10 
percent evaluation is the highest available under this Code. 

The medical evidence shows that the veteran's post concussion 
headaches have been diagnosed as migraine headaches.  A 
January 9, 2006 VA examiner specifically diagnosed post 
concussive headaches as migrainous in nature.  VA emergency 
room records dated in June 1998 also notes a diagnosis of 
migraine headaches.  Therefore, the Board will review the 
veteran's symptomatology to the diagnostic criteria for 
migraines, DC 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).            

Pursuant to Diagnostic Code 8100, a 10 percent evaluation is 
warranted on evidence of characteristic prostrating attacks 
averaging one in 2 months over last several months; a 30 
percent evaluation is warranted on evidence of characteristic 
prostrating attacks occurring on an average once a month over 
last several months; and a 50 percent evaluation is warranted 
on evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

The medical evidence consistently shows that the veteran 
reported headaches during the claims period.  In the November 
1996 VA examination report, the veteran reported having 
headaches 95 percent of the time.  The examiner characterized 
these headaches as muscle tension type headaches.  In the 
December 1998 VA examination report, the veteran reported 
having more severe headaches when compared to 1996, occurring 
three to four times a week.  He stated that he missed four to 
five days of work each week because of his headaches.  VA 
emergency room records dated in June 1998 and September 1999 
note complaints of headaches.  The June 1998 report 
documented right-sided headaches with complaint of pain, 
nausea and sensitivity to light.  The September 1999 
emergency department report noted tension type headaches with 
complaints of nausea.  

VA medical records dated in January 2000 and June 2001 also 
noted complaints of severe headaches approximately two to 
four times per week.  In contrast, when the veteran was 
admitted for VA hospitalization in October 2002, he did not 
report headaches during that brief hospitalization and was 
not treated for any headache during that hospitalization.  

While the above evidence described the veteran's complaints 
of headaches, there was no clinical evidence indicating 
whether these headaches were prostrating, other than the 
records of the emergency department visits.  

Following a Board Remand in August 2004, the veteran 
underwent a VA neurological examination on January 9, 2006.  
The January 9, 2006 report noted that the veteran has 
headaches two to three times per week and each headache would 
last several hours to all day.  At times he gets nauseous, 
gets sensitive to lights and sounds, and must lie down.  
Trigger factors include loud sounds and stress.  He takes 
Imitrex for these headaches, but no prophylactic medicine.  
According to the examiner, the headaches over the last year 
were prostrating and caused him to miss work about 15 days 
out of every month.  The diagnosis was post concussive 
headaches, migrainous in nature.  

Although the veteran reported chronic headaches prior to 
January 9, 2005, there is no objective medical evidence that 
these headaches were prostrating at times other than the 
documented emergency department visits.  Although the veteran 
has stated that he missed work as a result of headaches at 
times during this period, he has not provided any objective 
evidence that he had prostrating attacks more frequently than 
one in two months.  

In particular, the Board notes that the veteran did not seek 
frequent treatment for headaches.  There is no record that he 
sought emergency treatment for headaches during the period 
from September 1999 through January 2005.  The evidence 
specifically reflects that the veteran did not take 
prophylactic medication to prevent headaches, although he 
reported use of Imitex when a headache became severe.  The 
claim underlying this determination was submitted in 1996.  
The veteran has been afforded numerous opportunities during 
the nearly 10-year pendency of this claim to submit objective 
evidence of the frequency of prostrating headaches, to 
identify and submit private evidence, and to identify or 
submit objective evidence such as employment records.  The 
evidence is voluminous, with more than 200 pages of VA 
clinical records.  The objective evidence does not support a 
finding that the veteran had prostrating headaches more 
frequently than one in two months prior to January 2005.

In resolving any doubt in the veteran's favor, the Board 
finds that the veteran's symptomatology, as noted on the 
January 9, 2006 VA examination report, nearly approximated 
the criteria for a 30 percent evaluation pursuant to 
Diagnostic Code 8100.  Id.  The physician specifically noted 
that the headaches the veteran described were prostrating 
over the last year.  As such, a 30 percent evaluation is 
warranted beginning on January 9, 2005.  

However, the record does not reflect that the veteran has had 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability, the criteria 
for a 50 percent evaluation.  Though he describes losing a 
lot of work due to headache pathology, he has not submitted 
objective evidence of severe economic inadaptability.  He 
retains his same full time job at the postal service, as 
noted in the January 2006 VA psychiatric examination report, 
and has shown no objective evidence of lost work, income or 
promotion due to his service-connected post concussion 
headaches.  In particular, the Board notes that, at the time 
of March 2006 evaluation, the veteran specifically reported 
that his depression, as distinguished from his headaches, has 
caused an increased loss of work time since January 2006.  

The Board further notes that, in March 2006, the veteran 
called his providers to report a sudden onset of severe 
headaches which limited his daily functioning and caused him 
to be unable to function at work.  The veteran attributed the 
sudden increase in severity of headaches to a medication he 
had recently been prescribed form treatment of depression.  
The veteran was provided with instructions as to how to taper 
off of this medication.  This episode demonstrates that, when 
headaches caused severe industrial inadaptability, during 
this brief episode, this represented a change in severity and 
the veteran immediately sought advice from his providers.  

Therefore, a disability evaluation greater than 30 percent 
from January 9, 2005 is not warranted pursuant to Diagnostic 
Code 8100.  Id. 

The Board has considered other Diagnostic Codes in regard to 
the veteran's service-connected migraine headaches 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 
8305, 8405.  However, in the absence of competent evidence of 
record demonstrating that the veteran has been diagnosed with 
paralysis, neuritis, or neuralgia, Diagnostic Codes 8205, 
8305 and 8405 are not for application.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability of the 
feet, alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Floyd, supra. (Board is 
precluded by regulation from assigning extraschedular rating 
in first instance).  No evidence has been presented showing 
factors not already contemplated by the rating criteria, such 
as frequent periods of hospitalization, due solely to the 
veteran's service-connected post concussion headaches 
disability, as to render impractical the application of the 
regular schedular standards.  The regular schedular standards 
and the rating currently assigned adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  Therefore, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.

III.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a traumatic event 
in which both of the following were present: (1) 
the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others 
(2) the person's response involved intense fear, 
helplessness, or horror . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways: (1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. . . . (2) recurrent 
distressing dreams of the event. . . . (3) acting 
or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening 
or when intoxicated). . . . (4) intense 
psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect 
of the traumatic event (5) physiological reactivity 
on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic 
event

C. Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following: (1) efforts to 
avoid thoughts, feelings, or conversations 
associated with the trauma (2) efforts to avoid 
activities, places, or people that arouse 
recollections of the trauma (3) inability to recall 
an important aspect of the trauma (4) markedly 
diminished interest or participation in significant 
activities (5) feeling of detachment or 
estrangement from others (6) restricted range of 
affect (e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does not 
expect to have a career, marriage, children, or a 
normal life span)

D. Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: (1) difficulty falling or 
staying asleep (2) irritability or outbursts of 
anger (3) difficulty concentrating (4) 
hypervigilance (5) exaggerated startle response

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month

F. The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

DSM-IV, DC 309.81.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

The crux of this case is whether the veteran has PTSD.  PTSD 
evaluations performed by VA October and November 1998 note a 
diagnosis of PTSD.  However, VA psychiatric examination 
performed in October 1996 failed to note a diagnosis of PTSD.  
Based upon this conflicting evidence, the Board remanded this 
issue in August 2004 in order to determine whether the 
veteran had PTSD and if so, whether his PTSD was related to 
in-service stressors.  

A PTSD VA examination was performed in January 2006.  Upon 
examination of the veteran and review of the claims folder 
prior to the examination, the examiner concluded that a 
diagnosis of PTSD was not found.  According to the report, 
the physician stated that he could not elicit PTSD symptoms 
during the evaluation.  The veteran was a casually groomed 
individual.  He was fully cooperative and gave no reason to 
doubt the information he provided.  He did display some 
euphoria, but within normal limits.  Thought processes and 
associations were logical and tight.  Memory was grossly 
intact and he was oriented in all spheres.  He did not report 
any hallucinations and no delusional material was noted.  
Insight and judgment were adequate.  Other than depressed 
mood, no symptomatology was noted.  The physician opined that 
PTSD was not found.  

A March 2006 VA Diagnostic Assessment was noted in the 
record.  The physician acknowledged that he veteran was 
diagnosed with PTSD in the past, but indicated that the 
veteran denied any specific traumatic event except for "war 
is traumatic.  I saw lots of people freeze up."  The veteran 
reported sometimes having vivid daydreams about this 
experience, but denies avoidance of television coverage of 
war, war movies, or of talking about this with others.  He 
also denied hypervigilance.  The physician stated that the 
veteran does not currently meet the criteria for PTSD.  The 
diagnosis was major depressive disorder, recurrent, moderate.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the most recent VA examination report 
dated in January 2006, and VA evaluation performed in March 
2006, are more probative than the earlier assignments of a 
diagnosis of PTSD.  These reports are more current.  The 
January 2006 VA examination report was also based upon a 
thorough review of the veteran's claims folder and the 
findings were supported by the findings from the March 2006 
VA physician.  It should also be noted that a different 
examiner conducted the March 2006 VA examination but came to 
the same conclusion as the January 2006 physician.  As such, 
the preponderance of the evidence is against finding that the 
veteran has PTSD.  

While the veteran has suggested that he has PTSD related to 
service, as a lay person, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that the medical evidence does not 
show a current diagnosis of PTSD.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.  The preponderance of the evidence is 
against finding that the veteran has PTSD related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability evaluation greater than 10 percent for post 
concussion headaches for the period prior to January 9, 2005 
is denied.

A disability evaluation to 30 percent, but no more, for post 
concussion headaches for the period beginning January 9, 
2005, is allowed, subject to the regulations governing the 
award of monetary benefits.

Service connection for PTSD is denied. 


REMAND

In its August 2004 Remand, the Board directed that a VA 
physician review the evidence of record and determine whether 
there is a 50 percent probability or greater that any (other 
than PTSD) psychiatric disability diagnosed is related to the 
veteran's service-connected post concussion headaches.  

The January 2006 VA medical examination report did not 
respond to that Remand instruction.  The physician diagnosed 
major depressive disorder and indicated that major depressive 
disorder was not directly related to service, however, there 
was no opinion as to whether major depressive disorder was 
etiologically related to or aggravated by the veteran's 
service-connected post concussion headaches.  

The veteran must be notified of the criteria for establishing 
secondary service connection, including as resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disability or disabilities.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The veteran should be 
advised that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The Board is required to insure compliance with the 
instructions of it Remands.  The RO will be requested upon 
remand to obtain a medical opinion from a VA physician in 
response to the Remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing that a back 
disorder is etiologically related to, 
secondary to, or aggravated by a service-
connected disability or disabilities, 
including a knee disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The veteran should be advised 
that, when aggravation of a nonservice-
connected condition is proximately due to 
or the result of a service-connected 
disability, the veteran shall be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to the 
aggravation.

2.  The case should be returned to the VA 
physician who provided the January 2006 
medical opinion, if available, otherwise 
to another physician.  The examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the major depressive disorder is (a) due 
to, or, (b) aggravated by, the veteran's 
post concussion headaches.  The examiner 
should offer a complete rationale for any 
opinion provided and reconcile that 
opinion with the evidence in the claims 
folder. 

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
depression, taking into account any newly 
obtained VA examination report and 
etiology opinion.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


